Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Interpretation
The uplink data, representative in claim 1 is interpreted to be payload data as opposed to control information “data”.  Applicant may wish to make this clear.
	The computer-readable medium of claim 29 is interpreted to be non-volatile computer-readable medium. Applicant is requested to make this clear.

Claim Interpretation (112f)
The means for determining of claim 30 is interpreted to be the processor(s) (312 Figure 3) and the applications (375 Figure 3) executing on the processors of the UE (104 Figure 3).
The means for transmitting of claim 30 is interpreted to be the transceiver (302 Figure 3) and the RF Front End (388 Figure 3) of the UE (104 Figure 3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-11, 16-23, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2017/0289995 hereafter Lin) in view of R2-153332 (Samsung “Skipping uplink transmission with no data to transmit” 3GPP WG2 #91 Beijing August 2015 hereafter Samsung).
 
For claims 1, 19, 29, 30, Lin discloses a user equipment (UE) (116 Figure 1), determining an upcoming absence of uplink data ([0333] no data to transmit)  for transmission on an uplink communication channel (Figure 5 [0064] remove padding requirement when no data to send to conserve power) to a network entity (e.g. eNB Figure 5) during a period (e.g. shortened TTI [0059]) defined by a configured grant ([0333] UE allocated configured UL grant before SR or BSR); and 
	transmitting a message ([0322] physical control information in a TTI from UE e.g. [0329] scenario 3 no data to transmit)).

Lin does not explicitly disclose the adjustment message. 
However, Samsung, in the same field teaches the message (section 2.3 IE SkipUplinkTransmission) to the network entity (eNB [0042 Lin]) to trigger adjustment of at least one resource (physical control information e.g. CQI, PMI, RI, HARQ [0322 Lin]) associated with the configured grant ([0333 Lin])  based on determining the absence of uplink data for transmission on the uplink communication channel (Samsung 2.3 UE shall skip uplink transmission if there is no data).
It would have been obvious to one of ordinary skill before the effective filing date to adopt Samsung’s teaching of the SkipUplinkTransmission message to allow the UE to skip uplink transmission to avoid draining the UE battery quickly (section 2.1). 

Particularly for claim 19, Lin discloses memory (310 Figure 3) and processor (308 Figure 3). Particularly for claim 29, Lin discloses non-volatile computer memory ([0401] e.g. ROM, flash) and computer code (software instructions [0401]). 

For claims 2, 20,  Lin discloses wherein the message is transmitted using a media access control (MAC) control element (CE) ([0069] in response to a configured grant).
For claims 3, 21, Lin discloses wherein the message is transmitted using a buffer status report (BSR) MAC CE ([0373] subheader associated with a MAC CE corresponding to a padding BSR).
For claims 4, 22, Lin discloses wherein the message further includes adjustment information (new data indication NDI toggled [0108]) of the at least one resource associated with the configured grant (e.g. HARQ physical control information [0322]).
For claims 5, 23, Lin discloses wherein transmitting the message includes transmitting final uplink data (toggled NDI [0108]) and the adjustment information using the MAC CE ([0107-0109] MAC entity’s SPS scheduling and NDI).
For claims 8, 26,  Lin discloses wherein the adjustment information (NDI [0108]) is transmitted on a physical uplink control channel (PUCCH) ([0178] UCI on PUCCH) prior to a subsequent scheduled physical uplink shared channel (PUSCH) transmission associated with the configured grant ( [0179] if UE is not transmitting on skipped PUSCH).
For claim 9, Lin discloses wherein the message in the PUSCH corresponds to a Layer 1 indication ([0108] HARQ process) pointing to the adjustment information on a physical uplink control channel (PUCCH) or physical uplink shared channel (PUSCH) ([0181] using PUCCH if UCI consist of HARQ-ACK and/or SR). 
For claim 10, Lin discloses wherein the message further includes an indication corresponding to a flag (in response to [0108] NDI)  indicating an upcoming transmission of the adjustment information (new-data-indicator to determine whether to skip a configured uplink grant [0344]). 
For claim 11, Lin discloses wherein the indication further includes information about the resource carrying the adjustment information ([0214] PUSCH conveying HARQ-ACK bits) including an offset (β PUSCHoffset in equation) from a resource carrying the flag (PUSCH[0214]).
For claims 16, 27,  Lin discloses wherein transmitting, via a physical uplink control channel (PUCCH) ([0181] using PUCCH), the message includes transmitting adjustment information ([0108] response to toggled NDI) of the at least one resource associated with the configured grant (e.g. HARQ physical control information [0322]), the adjustment information corresponding to a payload including a number of bits or scrambling code used for scrambling the PUCCH ([0247] e.g. OACK bits which are scrambled).
For claims 17, 28,  Lin discloses wherein transmitting, via a physical uplink shared channel (PUSCH) ([0180] UCI on PUSCH), the message includes transmitting adjustment information ([0108] response to toggled NDI) of the at least one resource associated with the configured grant (e.g. HARQ physical control information [0322]), the adjustment information corresponding to a payload including a number of bits or scrambling code used for scrambling the PUSCH ([0248] scrambling sequence for HARQ on UL-SCH PUSCH).
For claim 18, Lin discloses a release of the at least one resource, a suspension of the at least one resource for a duration, or a skipping of the at least one resource for a certain duration (3010 Figure 30 skip the uplink grant in the TTI). 
Claims 6, 24, are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Samsung and further in view of R2-162264 (Huawei “On UL grants skipping” 3GPP WG2 #93b 11th -15th  April, 2016 Croatia hereafter Huawei). 
 
Neither Lin nor Samsung teach transmitting final data on a MAC CE on the PUSCH.
For claim 6, 24, Huawei, in the same field of skipping UL grants, teaches wherein the MAC CE (section 2.1) is transmitted on a last resource of a physical uplink shared channel (PUSCH) (case 1 PUSCH) transmission along with final uplink data (case 1 UE has data to transmit during discontinuous TX Figure 1). 
It would have been obvious for person of ordinary skill before the effective filing date to transmit sporadic UL data on a MAC CE on PUSCH during DTX as taught by Huawei (Figure 1). 
Allowable Subject Matter
Claims 7, 25, 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claims 7, 25, the prior art does not teach a payload size threshold for the BSR associated with the final uplink data.
For claim 12 and dependents, the prior art does not teach adjustment transmitted on a subsequent PUSCH associated with the configured grant after a Layer 1 indication is transmitted on a current PUSCH.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
R2-162601  ASUSTek “Discussion on skipping UL grants” 3GPP RAN2 #93bis Dubrovnik, 11th -15th April, 2016.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415